UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33388 CAI International, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3109229 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Steuart Tower, 1 Market Plaza, Suite 900 San Francisco, California (Address of principal executive offices) (Zip Code) 415-788-0100 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common October 31, 2011 Common Stock, $.0001 par value per share 19,295,359 shares CAI INTERNATIONAL, INC. INDEX Page No. Part I — Financial Information 4 Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 4 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2011 and 2010 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 Part II — Other Information 27 Item 1. Legal Proceedings 27 Item1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Removed and Reserved 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 Index CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Quarterly Report on Form 10-Q contains certain forward-looking statements, including, without limitation, statements concerning the conditions in our industry, our operations, our economic performance and financial condition, our business and growth strategy and service development efforts. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for certain forward-looking statements so long as such information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. When used in this Quarterly Report on Form 10-Q, the words “may,” “might,” “should,” “estimate,” “project,” “plan,” “anticipate,” “expect,” “intend,” “outlook,” “believe” and other similar expressions are intended to identify forward-looking statements and information. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. These forward-looking statements are based on estimates and assumptions by our management that, although we believe to be reasonable, are inherently uncertain and subject to a number of risks and uncertainties. These risks and uncertainties include, without limitation, those identified under “Risk Factors” below, as well as those identified in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010 filed with the Securities and Exchange Commission (SEC) on March 16, 2011. We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. Reference is also made to such risks and uncertainties detailed from time to time in our other filings with the SEC. 3 Index PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CAI INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share information) (UNAUDITED) September30, December31, Assets Current assets Cash $ $ Accounts receivable (owned fleet), net of allowance for doubtful accounts of $829 and $2,182 at September 30, 2011 and December 31, 2010, respectively Accounts receivable (managed fleet) Current portion of direct finance leases Prepaid expenses Deferred tax assets Other current assets Total current assets Container rental equipment, net of accumulated depreciation of $100,734 and $85,596 at September 30, 2011 and December 31, 2010, respectively Net investment in direct finance leases Furniture, fixtures and equipment, net of accumulated depreciation of $894 and $548 at September 30, 2011 and December 31, 2010, respectively Intangible assets, net of accumulated amortization of $6,337 and $5,982at September 30, 2011 and December 31, 2010, respectively Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Due to container investors Unearned revenue Current portion of term loans Current portion of capital lease obligations Rental equipment payable Total current liabilities Revolving credit facility Term loans Deferred income tax liability Capital lease obligations Income taxes payable 82 82 Total liabilities Stockholders' equity Common stock: par value $.0001 per share; authorized 84,000,000 shares; issued and outstanding 19,295,359 shares at September 30, 2011 and December 31, 2010 2 2 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total CAI stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 4 Index CAI INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (UNAUDITED) Three Months Ended September30, Nine Months Ended September30, Revenue Container rental revenue $ Management fee revenue Gain on sale of container portfolios - Finance lease income Total revenue Operating expenses Depreciation of container rental equipment Amortization of intangible assets Impairment of container rental equipment 5 12 15 40 Gain on disposition of used container equipment ) Storage, handling and other expenses Marketing, general and administrative expenses (Gain) loss on foreign exchange ) ) Total operating expenses Operating income Interest expense Interest income (2
